Citation Nr: 0631786	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  01-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post L4-L5 diskectomy and facetectomy, 
and spinal fusion, from June 1, 1999 to December 8, 2003, 
and effective February 1, 2004.

2.  Entitlement to a separate compensable rating for a 
tender painful scar of the lumbar spine.

3.  Entitlement to service connection for residuals of neck 
injury.

4.  Whether a VA-Form 9 substantive appeal was timely for a 
service connection claim for diverticulosis.


REPRESENTATION

Veteran represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
May 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for status post L4-L5 
diskectomy with right chronic radiculopathy, assigning a 10 
percent evaluation effective June 1, 1999; and denied 
service connection for residuals of neck injury.  In a June 
2004 Supplemental Statement of the Case, the RO assigned a 
20 percent rating for status post L4-L5 diskectomy and 
facetectomy and spinal fusion, effective June 1, 1999, a 100 
percent evaluation based on convalescence, effective 
December 8, 2003, and a 20 percent rating effective February 
1, 2004.  The veteran has indicated that he is not satisfied 
with the assigned ratings.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2002, the RO denied service connection for 
diverticulosis.  The veteran subsequently submitted a notice 
of disagreement in March 2003, and after he was issued a 
Statement of the Case, submitted a VA-Form 9 substantive 
appeal in August 2004.  In a June 2005 Statement of the 
Case, the RO determined that the veteran had not perfected a 
timely appeal as to the September 2002 rating decision that 
denied service connection for diverticulosis.

The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO in August 2006.

An initial increased rating claim for a left shoulder 
condition also was certified to the Board.  On his VA-Form 
9, the veteran stated that a 20 percent rating would satisfy 
his appeal for this claim.  On a June 2004 Supplemental 
Statement of the Case, the RO assigned an initial rating of 
20 percent for the left shoulder, effective the date of the 
original service connection claim, June 1, 1999, a 100 
percent rating effective August 14, 2001, and a 20 percent 
rating from October 1, 2001.  As the veteran expressed 
intent to limit the appeal to entitlement to a specific 
disability rating, which subsequently was assigned, this is 
considered a full grant of benefits sought on appeal.  See 
AB v. Brown, 6 Vet. App. at 39; Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993).  Therefore, the initial rating claim 
for a left shoulder condition no longer is in appellate 
status.

The issue of service connection for residuals of neck injury 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected status post L4-L5 
diskectomy and facetectomy, and spinal fusion are manifested 
by moderate limitation of motion, complaints of right-sided 
shooting pain, weakness, numbness, and tingling in the lower 
extremities, electromyographic findings of mild right L5 
radiculopathy, MRI findings of degenerative disc disease at 
the facet joint areas of L4-5 and L5-S1 and significant 
bulging of annular material at L4-L5, objective neurologic 
deficits of suppressed knee jerk and 0 out of 4 deep tendon 
reflexes in the right patella, muscular spasm 
paravertebrally bilaterally, and neural foraminal stenosis.

2.  The medical evidence shows the veteran has a tender 
painful lumbar scar.

3.  The veteran's substantive appeal (VA-Form 9) for the 
service connection claim for diverticulosis was received in 
August 2004, over 60 days after issuance of the Statement of 
the Case and over one year from the September 2002 rating 
decision, which denied service connection for 
diverticulosis.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but no higher, for 
status post L4-L5 diskectomy and facetectomy, and spinal 
fusion are met, effective June 1, 1999 to December 8, 2003, 
and February 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5285, 5286, 5292, 
5293 (2000, 2002, & 2003); Diagnostic Codes 5003, 5235-5243 
(2006).

2.  The criteria for a separate compensable rating for a 
tender painful lumbar scar have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000 & 2006).

3.  The veteran did not perfect a timely appeal as to the 
September 2002 rating decision that denied service 
connection for diverticulosis; and the appeal is dismissed. 
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 
20.302, 20.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a Veterans Claims Assistance Act (VCAA) notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should provide any evidence in his 
possession pertaining to the claim.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice 
that a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

The Board has considered the veteran's initial rating claim 
for status post L4-L5 diskectomy and facetectomy, and spinal 
fusion with respect to the VCAA, including the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran stated on his VA-Form 9 that a 40 
percent rating for his service-connected lumbar spine 
disability would satisfy his appeal for this issue.  While a 
claimant is presumed to seek the maximum benefits available, 
if there is a clearly expressed intent to limit the appeal 
to entitlement to a specific disability rating, the claim 
may be so limited.  See AB v. Brown, 6 Vet. App. at 39; 
Hamilton v. Brown, 4 Vet. App. at 544.  As noted below, the 
veteran has been assigned a 60 percent rating, effective the 
date of his original service connection claim, which is more 
than the benefits he sought on appeal.  Given the favorable 
outcome, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

Regarding the issue of timeliness of a substantive appeal 
for a service connection claim for diverticulosis, the VCAA 
does not apply, as the law, and not the evidence, is in 
dispute.  VA is not required to provide the information and 
evidence necessary to substantiate a claim or assist a 
claimant in developing evidence to substantiate a claim 
where there is no legal basis for the claim or where 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004; 38 U.S.C.A. §§ 
5103, 5103A.  As the veteran does not contend that he 
submitted a timely VA-Form substantive appeal, the facts as 
to the date of receipt of the substantive appeal are not in 
dispute.  The record shows the veteran was notified of the 
procedure for perfecting his appeal, satisfying the due 
process requirements.  See 38 C.F.R. § 3.103.  Therefore, no 
additional assistance could aid in substantiating the 
veteran's service connection claim for diverticulosis.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).

I.  Increased rating

The RO granted service connection for status post L4-L5 
diskectomy with right chronic radiculopathy in February 
2000, assigning a 10 percent evaluation effective June 1, 
1999.  The veteran appealed this action.  In a June 2004 
Supplemental Statement of the Case, the RO assigned an 
increased rating of 20 percent effective June 1, 1999, a 100 
percent evaluation for surgery requiring convalescence 
effective December 8, 2003, and a 20 percent evaluation 
effective February 1, 2004.  The veteran indicated that he 
is not satisfied with the assigned ratings. 

He testified that he has constant pain in his back and 
limited motion, as well as feelings of paralysis in the 
right leg.  He also noted that he had shooting pain in the 
right leg and that sometimes it would swell up on him.  He 
indicated that he could not do any normal physical activity 
without pain and that the best thing he found was to lie on 
his back for 15 minutes.  He thus contends that the level of 
disability in his back is higher than warranted by a 20 
percent rating.  On his VA-Form 9, he specifically stated 
that a 40 percent rating would satisfy his appeal.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice know as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's status post L4-L5 diskectomy with right 
chronic radiculopathy is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5292 for limitation of motion of the 
lumbar spine.  (2000)  During the course of this appeal, the 
schedular criteria for diseases and injuries of the spine 
were changed effective September 26, 2003.  The schedular 
criteria for the evaluation of intervertebral disc syndrome 
also were changed effective September 23, 2002.  In the June 
2004 Supplemental Statement of the Case, the veteran was 
provided a copy of the revised criteria and the opportunity 
to submit pertinent evidence and/or argument.  In VAOPGCPREC 
7-2003, the VA General Counsel (GC) held that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (when a statute 
or regulation changes while a case involving the Government 
and a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised rating schedules pertaining to 
intervertebral disc syndrome and diseases and injuries of 
the spine and published them in the Federal Register, the 
publication clearly stated effective dates of September 23, 
2002, and September 26, 2003, respectively.  Because the 
revised regulations expressly stated effective dates and 
contained no provisions for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective dates.  

The GC also held, however, that pursuant to 38 U.S.C. 
§ 7104(a), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence, which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  VAOPGCPREC 3-
2000.  As such, the "old" rating criteria for intervertebral 
disc syndrome and other diseases and injuries of the spine 
apply to all the evidence of record; while the "new" 
criteria only apply to evidence dated since the effective 
dates of the regulatory change.

(a)  Lumbar spine disability under the "old" regulations

The veteran's status post L4-L5 diskectomy with right 
chronic radiculopathy was assigned a 20 percent rating under 
DC 5292 for moderate limitation of motion of the lumbar 
spine, from June 1, 1999 to December 8, 2003 and effective 
February 1, 2004.

In order to get the next higher 40 percent rating, the 
evidence must show severe limitation of motion of the lumbar 
spine.  DC 5292.  The word "severe" is not defined in the VA 
Schedule for Rating Disabilities.  

An October 1999 VA examination report shows complaints of 
chronic stiffness and soreness, which was dull, not sharp, 
and did not limit activities.  The veteran also occasionally 
had a right-sided pain shooting from his low back into his 
lower extremity distribution, which was relieved with 
stretching or ambulation.  On physical examination, he had 
full range of motion of his lumbar spine, negative leg lift 
examination, and intact deep tendon reflexes.  The 
electromyograph reports revealed mild chronic, old, right L5 
radiculopathy consistent with the veteran's history account 
of his disease process.  The impression was status post L4-
L5 diskectomy with complaints of radiculopathy confirmed by 
electromyogram findings.  A magnetic resonance imaging (MRI) 
report shows significant bulging of annular material at L4-
L5, and significant degenerative changes at facet joint 
areas at L4-5 and L5-S1. 

An August 2000 private hospital report shows the veteran 
fell 15 feet onto his back, fracturing his spine at T12, 
T11, L1, and L2.  The past medical history notes some 
residual symptoms in the right leg from his previous L5 
laminectomy.  He was not tender in the lower lumbar spine.  
X-ray examination showed Grade I spondylolisthesis at L5-S1.  
The examiner found it difficult to state whether this was 
acute or chronic.  Alignment of the lumbar vertebra 
otherwise appeared within normal limits.

A later August 2000 private medical report notes that no 
neurological deficits were noted at the time of the back 
injury, and the veteran had no symptoms suggestive of such 
impairment.  He had no trouble with initiation of urination 
or incontinence of stool or urine.  On his examination, 
lower extremity motor was strong and symmetric.  There was 
no lower extremity hyperreflexia and seated straight leg 
raise was negative.  X-rays showed the presence of isthmic 
spondylolisthesis at L5-S1.  There was about a 20 percent 
slip with local degenerative change evident at the S1 level.  

In September 2000, a private medical record notes minimal 
lumbar symptoms.  An October 2000 private medical record 
shows that the veteran's pre-existing problem with his lower 
lumbar spine continued to give him some degree of residual 
back pain.  A November 2000 private medical record notes 
that an electromyographic study was consistent with right 
L4-5 radiculopathy and a prior L4-5 diskectomy.

Private physical therapy records dated from March 2001 to 
April 2001 show decrease in range of motion of the lumbar 
spine.  On active range of motion, the veteran had 0 percent 
extension, 50 percent flexion, 100 percent rotation left and 
right, and 40 percent side bending left and right.

An April 2002 private medical record notes that the veteran 
underwent physical therapy from March 2002 to April 2002, 
and denied any significant changes in his status.  He 
continued to complain of intermittent pain and weakness in 
the right lower extremity.  On evaluation, he had minimal 
range of motion deficits of the lumbar spine with minimal 
effect on his symptoms with repetitive motion testing.  He 
exhibited objective neurologic deficits through a suppressed 
right knee jerk, and also had weakness of the right lower 
extremity with unilateral squat (relative to the left).  The 
discharge summary showed that the veteran had unrestricted 
lumbar spine flexion with a mild limitation of extension.  
The diagnosis was lumbar spondylolisthesis and degenerative 
disc disease.

A June 2002 VA examination report shows the veteran 
indicated that he was doing well until August 2000 when he 
fell.  He reported that his symptoms of lumbar spinal pain 
worsened and that he still had pain on a daily basis, along 
with continual weakness, stiffness, and easy fatigability.  
In addition, he complained of severe radiculopathy with pain 
into the right buttocks and right lateral aspect of the leg, 
along with weakness of his right quadriceps.  He denied 
bladder or bowel dysfunction.  He indicated that his lumbar 
pain flared up on a weekly and biweekly basis and that often 
he was unable to bend over to any appreciable degree.  He 
also stated that he could not carry greater than 25 pounds 
secondary to severe pain.  He reported that his low back 
pain was alleviated with massage and occasionally with 
physical therapy.  He did not use a crutch, brace, or cane.  
On physical examination, the lumbar vertebrae were within 
normal alignment, but there was a fair amount of muscular 
spasm paravertebrally bilaterally.  With range of motion 
testing, there was severe pain with flexion to 45 degrees, 
extension to 30 degrees, and right and left lateral flexion 
to 30 degrees.  Deep tendon reflexes were 2/4 and 
symmetrical bilaterally for upper and lower extremities.  
Strength was 5/5 and symmetrical bilaterally for upper and 
lower extremities.  Sensation was grossly intact for the 
lower extremities bilaterally.  The impression was lumbar 
spinal pain status post diskectomy and continued severe 
symptoms of degenerative joint disease and radiculopathy.  
The MRI impression showed anterior subluxation at L4-5; and 
spondylolisthesis present at L4-5 related to spondylosis, 
associated with mild narrowing of the neural foramina.  A 
separate June 2002 MRI impression showed post-surgical 
changes, relating to posterior fixation at L4-5 with 
anterolisthesis of L4 on L5, which appeared stable when 
compared to the prior study.

A May 2003 private MRI shows an impression of 
spondylolisthesis, which was noted to be arbitrarily 
distinguished as L5-S1; Grade II spondylolisthesis of L5 on 
S1 secondary to bilateral pars interarticularis defects, 
resulting in moderate to severe front-back foraminal 
stenosis; and probable incidental Tarlov cyst to the right 
of midline at S3, measuring approximately 10 mm.

In February 2004, a private physical therapy report shows 
decreased range of motion of the lumbar spine and lower 
extremity radiculopathy symptoms, limiting his overall 
functional ability.  A March 2004 private physical therapy 
progress report showed temporary relief with low back 
exercises, intermittent numbness and tingling in the lower 
lateral leg, and increased low back pain with prolonged 
sitting and walking.

An April 2004 VA examination report notes that the veteran 
had a spinal fusion in L4-5 in December 2003.  The veteran 
complained of pain in the lower back in the L4-5 region, 
which was constant.  He stated that the pain was associated 
with numbness and tingling down the right leg, and had a 
severity of 4 out 10.  He indicated that flare-ups came in 
the middle of the day after sitting for too long and that 
there were days when pain was 10 out of 10 in severity 
without medication.  He was unsure what precipitated the 
flare-ups.  He did not use a brace for the back or a cane 
for ambulation.  He stated that he had an injury to the back 
in August 2000, when he fell and that the injury primarily 
involved the mid back.  He noted that his current pain 
primarily involved the lumbar spine; he denied any 
significant pain in the thoracic spine.  He also denied any 
recent loss of bowel or bladder function, unsteadiness, or 
falls.  He reported that his back condition affected his 
activity in that he had to be careful, and he was not as 
physically active as he would like to be.  On physical 
examination, the veteran walked with a slightly limping 
gait.  Examination of the spine revealed loss of the normal 
lordosis of the lumbar spine.  There was some paravertebral 
tenderness in the lumbar spine.  He had decreased range of 
motion in the lumbar spine and pain with flexion to 60 
degrees, pain with extension to 20 degrees, right and left 
lateral flexion to 20 degrees, and right and left rotation 
to 20 degrees.  He had deep tendon reflexes that were 0 out 
of 4 in the right patella and 2 out of 4 in the left 
patellar tendons.  His strength was 5/5 and equal 
bilaterally in the lower extremities.  He had subjectively 
decreased sensation over the right thigh.  The assessment 
was moderate, acute right lower extremity radiculopathy, per 
electromyographic study with nerve conduction velocities; 
and spondylolisthesis at L4-5, related to spondylolysis, 
associated with mild neural foraminal narrowing.

A December 2004 private radiology report shows a mild 
compression deformity involving the anterior-superior aspect 
of L1 vertebral body, which was unchanged, dating back to a 
prior MRI in May 2003.  There was stable Grade I 
anterolisthesis of L4 on L5, and a prior L4-5 decompressive 
laminectomy and fusion.  Disc narrowing was present at the 
L4-5 interspace consistent with underlying degenerative disc 
disease.  There was no evidence of acute fracture.  The 
summary showed old L1 superior endplate compression 
deformity, prior L4-5 decompressive laminectomy and 
posterior fusion, and stable Grade I anterolisthesis of L4 
on L5.

An October 2005 VA examination report shows complaints of 
ongoing problems with low back pain, which was constant and 
at 4 out of 10 in severity.  The veteran also reported 
radiating pain down the right leg.  He did physical therapy 
at home three days a week to help strengthen his back and 
decrease stiffness.  He denied any significant flare-ups of 
joint disease, recent loss of bowel or bladder function, or 
unsteadiness or falls.  He did not use a back brace or cane 
for ambulation.  He stated that his back constantly was 
stiff and affected his ability to be as active as he would 
like; specifically, he did not run anymore.  He reported 
that his back also affected his ability to do prolonged 
sitting for more than 30 or 40 minutes and that with 
increased pain in the back, he had to decrease his activity 
secondary to pain.  He did not report any effect of the back 
condition on his ability to walk.  On objective observation, 
he walked with a normal gait.  Physical examination of the 
lumbar spine revealed loss of the normal lumbar lordosis.  
He had decreased range of motion of the lumbar spine with 
flexion to 60 degrees with pain, extension to 20 degrees 
with pain, right and left lateral flexion to 20 degrees, and 
right and left lateral rotation to 20 degrees.  There was no 
additional decreased range of motion with repetitive testing 
of the lumbar spine.  He had positive straight-leg raising 
on the right at approximately 60 degrees of flexion and 
absent patellar tendon reflexes.  Strength was 5/5 and equal 
in the bilateral lower extremities; there were no focal 
motor deficits.  The assessment was spondylolisthesis of L4-
5, related to spondylosis, associated with mild 
neuroforaminal narrowing per previous MRI; mild sensory 
neuropathy without evidence of right lower extremity 
radiculopathy per electromyographic study with nerve 
conduction velocities; and status post L4-L5 diskectomy and 
facetectomy with spinal fusion and chronic radiculopathy per 
history.

Upon review, the medical evidence does not show severe 
limitation of motion of the lumbar spine for the applicable 
rating period.  The veteran reportedly fractured multiple 
discs in his thoracic and lumbar spine in August 2000 and 
subsequently had severe limited motion.  March 2001 and 
April 2001 physical therapy records showed 0 percent 
extension, 50 percent flexion, and 40 percent side bending 
left and right.  The spine injury, however, was not shown to 
involve his service-connected lumbar spine disability at L4-
L5.  As noted, he fractured his spine at T12, T11, L1, and 
L2.  The veteran later stated on a June 2004 VA examination 
report that his injury primarily involved his mid-back.  
When it is not possible to separate the effects of a 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in favor of the veteran, and 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mitt Leider v. West, 11 
Vet. App. 181 (1998).  In this case, however, the injury to 
the spine in August 2000 was separate from his service-
connected lumbar spine disability; so the doctrine of 
reasonable doubt does not apply.  

The medical evidence in October 1999 and from April 2002 to 
October 2005 does not show severe limitation of motion of 
the lumbar spine.  The veteran's flexion was reported to be 
most severely limited at 45 degrees, extension to 20 
degrees, right and left lateral flexion to 20 degrees, and 
right and left lateral rotation to 20 degrees.  He did not 
have any further decrease in range of motion with repetitive 
movement.  The veteran stated on the June 2002 VA 
examination report that his lumbar pain flared up on a 
weekly and biweekly basis, preventing him from bending over 
to any appreciable degree.  As a whole, however, these 
findings more closely approximate the criteria for a 20 
percent rating under DC 5292 for moderate limitation of 
motion.  Thus, the next higher 40 percent rating does not 
apply.

On the other hand, the medical evidence supports a 60 
percent rating under DC 5293 for pronounced intervertebral 
disc syndrome.  A 60 percent rating is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disk, little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293.  Medical records for the 
relevant timeframe show that the veteran had degenerative 
disc disease at the facet joint areas of L4-5 and L5-S1, and 
complained of right-sided weakness, numbness, tingling, and 
pain shooting from his low back into his lower extremities.  
He also had objective neurological deficits of suppressed 
knee jerk, severe radiculopathy with pain into the right 
buttocks and right lateral aspect of the leg along with 
weakness of his right quadriceps, muscular spasm 
paravertebrally bilaterally, and moderate to severe neural 
foraminal stenosis.  October 1999 electromyographic and MRI 
studies showed mild right L5 radiculopathy and significant 
bulging of annular material at L4-L5.  An April 2004 VA 
medical record showed 0 out of 4 deep tendon reflexes in the 
right patella.  These findings show significant neurological 
impairment at the site of the diseased L4-L5 discs.  While 
the medical evidence does not show absent ankle jerk, as a 
whole, the medical evidence more closely approximates the 
criteria for pronounced intervertebral disc disease under DC 
5293.  See 38 C.F.R. § 4.7.

Sixty percent is the highest schedular rating available 
under DC 5293.  The only applicable diagnostic codes that 
allow for a rating higher than 60 percent are DC 5286 for 
complete bony fixation (ankylosis) of the spine, or DC 5285 
for residuals of fracture of vertebra with cord involvement, 
bedridden, or requiring a long leg brace.  Neither of these 
diagnostic codes applies, however, as the medical evidence 
does not support the relevant criteria.  The medical 
evidence also does not support a rating higher than 60 
percent, based on functional impairment.  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the veteran has limited movement, any 
functional impairment due to pain in the lumbar spine 
already has been considered and compensated under the 60 
percent rating assigned on appeal.

Additionally, a separate neurological rating does not apply.  
The assignment of separate orthopedic and neurologic ratings 
is permitted, as long as the same disability is not 
evaluated under various diagnoses.  See 38 C.F.R. § 4.14; 
Bierman v. Brown, 6 Vet. App. 125 (1994); Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  Neurological impairment, 
however, already has been compensated under the 60 percent 
rating assigned on appeal under DC 5293 for pronounced 
intervertebral disc syndrome.  If a separate neurological 
disability rating was assigned, neurological impairment 
would be evaluated twice, which violates VA regulations.  

A separate rating under DC 5003 for degenerative arthritis 
also is inapplicable.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  DC 5003.  Limitation of 
motion of the lumbar spine due to degenerative arthritis, 
however, has been considered and compensated under the 60 
percent evaluation assigned on appeal under DC 5293.  To 
assign a separate evaluation for limitation of the motion of 
the spine due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes.

Accordingly, the medical evidence from June 1, 1999 to 
December 8, 2003 and effective February 1, 2004 supports the 
criteria for a 60 percent rating, but no higher, under DC 
5293.  

(b)  Lumbar spine disability under the "new" regulations

Having determined that a rating in excess of 60 percent is 
not warranted for the veteran's lumbar spine disorder under 
the criteria in effect prior to September 23, 2002, the 
Board now turns to the criteria in effect as of that date to 
ascertain whether a rating above 60 percent is warranted 
under revised regulations, effective September 23, 2002 to 
September 25, 2003, as well as those changes set forth 
September 26, 2003.  

The revised regulations in effect during this period still 
do not allow for an evaluation higher than 60 percent for 
intervertebral disc syndrome. C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002 & 2003); DC 5243 (2006).

Under the General Rating Formula for Diseases and Injuries 
of the Spine, effective September 26, 2003, a 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, DC's 5235 - 5243 (2006).  
"Ankylosis" is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary, p.86.  As ranges 
of motion were reported in the lumbar spine in medical 
evidence dated in April 2004 and October 2005, the spine was 
not shown to be immobile or ankylosed.  Therefore, a higher 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine is not warranted. 

Note (1) under the revised regulations specifically provides 
for a separate evaluation for any associated objective 
neurologic abnormalities, including, but not limited to 
bowel or bladder impairment.  As discussed, however, 
neurological impairment has been considered and compensated 
under the 60 percent evaluation already assigned under the 
former criteria for DC 5293 for intervertebral disc 
syndrome.  To assign a separate disability rating for the 
same neurological impairment is not permitted under 
applicable regulations.  See 38 C.F.R. § 4.14.  For the same 
reason, a separate rating for degenerative arthritis of the 
spine under DC 5242 (see also diagnostic code 5003) does not 
apply, as previously noted.

A higher disability evaluation based on functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement also is not warranted under 38 C.F.R. §§ 4.40, 
4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Any functional loss due to pain is contemplated by the 60 
percent rating assigned under DC 5293, as discussed.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, from 
June 1, 1999 to December 8, 2003 and effective February 1, 
2004, during which the veteran's status post L4-L5 
diskectomy, facetectomy, and spinal fusion warranted a 
rating higher than 60 percent.  Thus, "staged ratings" are 
inapplicable to this case.

Further, the Board does not find that the veteran's 
disability picture has been rendered unusual or exceptional 
in nature, as to warrant referral of his case to the 
Director or Under Secretary for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of his service-
connected lumbar spine disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 60 
percent rating, but no higher, for status post L4-L5 
diskectomy, facetectomy, and spinal fusion, from June 1, 
1999 to December 8, 2003 and effective February 1, 2004.  
See Fenderson v. West, 12 Vet.App. 119 (1999).   

II.  Separate compensable rating for a painful tender lumbar 
scar

The record shows the veteran had a spinal fusion in December 
2003.  An April 2004 VA examination report shows a well-
healed scar, measuring eight inches in length, which was 
slightly tender to palpation.  The scar was erythematous and 
hyperpigmented compared to normal areas of skin.  An October 
2005 VA examination report shows a well-healed midline scar, 
which was previously described.

The schedule for ratings of the skin is found at 38 C.F.R. 
§ 4.118.  During the course of this appeal, the schedular 
criteria for evaluation of the skin were changed effective 
August 30, 2002.  In VAOPGCPREC 7-2003, the VA General 
Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the CAFC overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (when a statute or regulation changes 
while a case involving the Government and a private party is 
pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant.).  The GC 
concluded that the Karnas rule no longer applies in 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
the skin and published them in the Federal Register, the 
publication clearly stated an effective date of August 30, 
2002.  Because the revised regulations expressly stated an 
effective date and contained no provisions for retroactive 
applicability, it is evident that VA intended to apply these 
regulations only as of the effective date.  Accordingly, 
evaluation will be under the amended provisions for 
evaluating the scar from August 30, 2002.  The "old" rating 
criteria, however, apply to all the evidence of record.  See 
VAOPGCPREC 3-2000. 

Under the old criteria, superficial scars, tender and 
painful on objective demonstration warrant a 10 percent 
rating under 38 C.F.R. § 4.118, DC 7804 (2000). 

Upon review, a separate 10 percent rating is warranted for a 
superficial painful scar under the criteria in effect prior 
to August 30, 2002.  38 C.F.R. § 4.118, DC 7804 (2000).  
Specifically, the April 2004 VA examination report shows the 
veteran's scar was slightly tender to palpation.  

The assignation of a separate rating under DC 7804 is not 
considered pyramiding under 38 C.F.R. § 4.14, as the 
symptomatology related to a superficial painful scar is not 
duplicative or overlapping of the veteran's functional 
impairment related to the service-connected lumbar spine 
disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).    

None of the remaining applicable diagnostic codes under the 
old criteria allow for a rating higher than 10 percent.   

Under the new criteria, DC 7801 provides for a 20 percent 
rating for scars, other than head, face, or neck, that are 
deep or caused limited motion for area or areas exceeding 12 
square inches.  38 C.F.R. § 4.118, DC 7801 (2006).  The 
veteran's scar, however, was not found to be deep or cause 
limited motion; so DC 7801 does not apply.  Additionally, 
none of the remaining applicable diagnostic codes under the 
revised rating criteria for scars apply.

Ten percent is the highest schedular rating under DC 7804.  
An extra-schedular rating under 38 C.F.R. § 3.321(b) is not 
warranted, as the evidence does not show that the lumbar 
scar caused marked interference with employment or required 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  

Accordingly, a separate 10 percent rating for a tender 
painful scar is granted.

III.  Timeliness of VA-Form 9 Substantive Appeal

The veteran filed a claim for service connection for 
diverticulosis in December 2000.  On September 19, 2002, the 
RO issued a rating decision denying the claim.  The veteran 
was notified of this decision on the same date.  The RO 
received the veteran's notice of disagreement in March 2003, 
and issued a Statement of the Case on January 14, 2004.  The 
January 14, 2004 notice letter accompanying the Statement of 
the Case indicates that a copy of a VA-Form 9 was enclosed 
with the letter.  The notice letter also informs the veteran 
that he must file his appeal within 60 days from the date of 
the letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action that he had appealed.  In bold type, the letter 
stated that if VA did not hear from the veteran within that 
period, his case would be closed.  The RO received the 
veteran's VA-Form 9 in August 2004, seven months after the 
date of the Statement of the Case.  

The veteran testified that he received the letter notifying 
him of the timeline for submitting a VA-Form 9 for his 
appeal of his service connection claim for diverticulosis, 
but that the letter was misleading.  He also noted that he 
had major abdominal and intestinal surgery in September of 
2002 and that the letter he got from VA denying his claim 
came soon after that.  He thus contends that he was not 
aware of the deadline for submitting his VA-Form and asserts 
that it should be deemed timely.

Applicable regulations provide that appellate review of a 
decision of the Agency of Original Jurisdiction (AOJ) is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a Statement of the Case is 
furnished to the veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  The notice of disagreement must be filed within 
one year from the date of mailing of notice of the 
determination.  38 C.F.R. § 20.302(a).  The substantive 
appeal must be filed within 60 days from the date the AOJ 
mails the Statement of the Case to the veteran, or within 
the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  Id.  The date of 
mailing of the Statement of the Case will be presumed to be 
the same date as the Statement of the Case, and the date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter, for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b)(1).  

The AOJ may close the case for failure to respond after 
receipt of the Statement of the Case, but questions as to 
timeliness or adequacy of response shall be determined by 
the Board. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

The record shows the veteran was notified of the procedures 
for perfecting an appeal, but did not submit his VA-Form 9 
within the 60 days after issuance of the June 2004 Statement 
of the Case.  For this reason, his appeal is not considered 
timely.  While the time limit for submitting a substantive 
appeal may be extended in some cases, where additional 
evidence is submitted or good cause is shown, neither of 
these situations applies.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. §§ 20.302 (b)(2); 20.303.  The veteran did not 
request an extension or submit any additional evidence, 
pertaining to his diverticulosis claim within one year of 
the date of notice of the September 2002 rating decision.  
He stated that he underwent surgery in September 2002 and 
did not understand the regulations, but this was not shown 
to create any hardship for submitting a timely appeal.  The 
Statement of the Case was mailed to him more than a year 
after his surgery, and, as noted, the letter accompanying 
the Statement of the Case properly notified him of the 
procedures for perfecting his appeal. 

As the veteran did not file a timely substantive appeal, 
regarding the September 2002 rating decision denying service 
connection for diverticulosis, the appeal for this claim is 
dismissed. 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); 38 C.F.R. § 20.302.


ORDER

Entitlement to an initial evaluation of 60 percent, but no 
higher, for status post L4-L5 diskectomy and facetectomy, 
and spinal fusion, from June 1, 1999 to December 8, 2003, 
and effective February 1, 2004 is granted, subject to the 
rules and payment of monetary benefits.

Entitlement to a separate compensable rating for a tender 
painful scar of the lumbar spine is granted, subject to the 
rules and payment of monetary benefits.

A timely appeal was not filed as to the September 2002 
rating decision denying service connection for 
diverticulosis, and the claim is dismissed.



REMAND

The veteran seeks service connection for residuals of neck 
injury.  He testified that he was in an auto accident in 
service in April 1990, when he was rear-ended by another 
vehicle going full speed.  He indicated that he did not have 
any injuries to his neck after the 1990 motor vehicle 
accident.  

The record shows a current cervical spine disability.  An 
August 2000 private radiology report shows an impression of 
bony opacity noted adjacent to spinous process at the C7 
level, which might represent a small avulsion fracture. 

A December 2004 private radiology report shows degenerative 
disc disease and facet/uncovertebral joint osteoarthritis 
with resultant mild bilateral foraminal narrowing at C5-6; 
and old clay shoveler's fracture.  A January 2005 private 
radiology report shows an impression of large mass in the 
right lobe of the thyroid gland; mild retrolisthesis of C2 
on 3; discogenic disease at C5-6 and at C6-7, which narrowed 
the dural sac to 9 mm in sagittal dimension and produced 
mild cord deformity; multilevel neural foraminal stenosis 
secondary to uncovertebral/facet arthrosis; and small 
central disc protrusion at C3-4 without significant 
narrowing of the dural sac.

The record also shows an in-service neck injury.  An April 
1990 service medical record shows the veteran was one day 
status post motor vehicle accident and notes that he was 
rear-ended.  The veteran complained of neck pain.  He 
reportedly did not have head trauma or loss of 
consciousness.  Examination of the neck showed painful 
motion, focal tenderness, and muscle strain.  A May 1990 
service medical record notes that the veteran was involved 
in a motor vehicle accident 12 days ago and had resolving 
cervical strain.  

While the evidence shows a current cervical spine disability 
and an in-service neck injury, there is no medical opinion 
on whether the two are related.  Under the duty to assist 
provisions, VA has the duty to secure an examination or 
opinion if there is competent evidence of record that the 
claimant has a current disability, which may be associated 
with service, but the record does not contain sufficient 
medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  Therefore, the Board finds that a 
medical examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the notice requirements 
are satisfied in accordance with 
38 U.S.C.A. §§ 5103, and 5103A, and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  All notice 
requirements must be provided in one 
letter.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

2.  Schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
his current cervical spine disability.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should provide an opinion as to 
whether it is very likely, as likely as 
not, or highly unlikely that the 
veteran's current cervical spine 
disability is related to any event in 
service.  

The examiner must provide in detail the 
reasons and bases for any medical 
opinions given.  If it is not feasible 
to answer a particular question or 
follow a particular instruction, the 
examiner should indicate so and provide 
an explanation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


